       Case 1:19-cr-00795-SHS Document 161 Filed 07/17/20 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    July 16, 2020
BY ECF

The Honorable Sidney H. Stein
United States District Judge                                          MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Alberto Marte et al., 19 Cr. 795 (SHS)

Dear Judge Stein:

        This case is currently scheduled for a status conference on Wednesday, July 29, 2020
at 4:00 p.m. The Government respectfully requests—with the consent of counsel for all
defendants who have not yet pled guilty—that the conference be adjourned for approximately
90 days, as defense counsel are continuing to review discovery and consider motions that
may be filed, and the Government and several defense counsel are continuing to discuss
pretrial resolutions. For the same reasons, the Government also respectfully requests that, in
the interests of justice, time between July 29, 2020 and the next conference date be excluded
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). Again, all relevant defense counsel
have conveyed their consent to this request.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                             By:
                                                                                   bson
                                                    Assistant United States Attorneys
                                                    (212) 637-2325 / -2484

cc:    All counsel of record (via ECF)    The conference is adjourned to October 28, 2020,
                                          at 2:30 p.m. Time is excluded from calculation
                                          under the Speedy Trial Act from today until
                                          October 28, 2020. The Court finds that the ends
                                          of justice served by this continuance outweigh the
                                          best interests of the public and the defendants in a
                                          speedy trial pursuant to18 U.S.C. 3161(h)(7)(A).
                                          Dated: New York, New York
                                                   July 17, 2020
